Citation Nr: 1047139	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  04-27 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a skin disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in November 2002 of department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2008, the Veteran appeared at a hearing before a Veterans 
Law Judge, who has since retired from the Board.  Pursuant to 
38 C.F.R. § 20.707, the Veteran was afforded a new hearing, which 
was held in November 2010 before the undersigned Veterans Law 
Judge.  Transcripts of the hearings are in the Veteran's file.

In May 2009, the Board remanded the claim to afford the Veteran a 
VA examination.  As the requested development has been completed, 
no further action is necessary to comply with the Board's remand 
directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The claim of service connection for a skin disease, involving the 
axillae and the feet, is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


FINDING OF FACT

Tinea cruris had onset in service.


CONCLUSION OF LAW

Tinea cruris was incurred in service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

To the extent service connection for tinea cruris granted, the 
Board need not further address VCAA compliance.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110. 

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Facts 

The service treatment records show that in September 1969 the 
Veteran complained of a pubic rash of three to fourth months' 
duration, which had not responded to topical treatment.  On a 
dermatology consultation in October 1969, the pertinent findings 
were tinea versicolor and neurodermatitis of the groin and 
scrotum.  On follow-up in November 1969, the finding was 
recurrent eczema in the groin.  On separation examination, the 
skin was evaluated as normal.  

After service in a rating decision in a rating decision in 
October 1970, the RO granted service connection for tinea 
versicolor. 


VA records show that in September 1981 the Veteran was treated 
for dermatitis, involving the groin. 

On VA examination in August 2002, there was a history of a groin 
rash with flare-ups every two to three months.  The pertinent 
diagnosis was recurrent tinea versicolor of the groin. 

Private medical records show that in May 2006 the Veteran 
complained of a pubic rash.  The pertinent finding was a rash in 
a "jock itch" pattern.  

In May 2008 and in November 2010, the Veteran testified that he 
developed a skin rash in the groin area in service. 

On VA examination and in a dermatology note in June 2009, the VA 
examiner noted neurodermatitis of the groin and scrotum and 
eczema in service and a rash in a "jock itch" pattern in 2006.  
The dermatologist noted that the Veteran gave a history of 
"fungus" of groin for 40 years.   There were no signs of active 
skin infection.   The diagnosis was history of likely tinea 
cruris with no symptoms on examination or by testing for a fungal 
infection.  The VA examiner stated that the Veteran had episodes 
of a rash, eczema or tinea infection of the groin in service and 
afterwards that was different from versicolor and that tinea 
cruris was likely related to service. 

Analysis 

As there is evidence of current disability during the appeal 
period, namely, a skin condition involving the groin area, which 
has been diagnosed as tinea cruris; evidence of a skin condition, 
involving the groin in service; and evidence of a relationship 
between the current disability and the symptoms manifest in 
service, as expressed by the VA examiner, all the elements of 
service connection have been met and service connection for tinea 
cruris is established. 





ORDER

Service connection for tinea cruris is granted.


REMAND

The Veteran asserts that he has chronic rash, involving the 
underarms and feet, which he describes as jungle rot.  

On VA examination and on a dermatology note in June 2009, there 
was no evidence of "jungle rot," but the diagnoses included 
tinea pedis by history with symptoms on examination.  While a 
negative opinion on "jungle rot" related to service was 
expressed, neither a skin condition, involving the axillae, 
underarms, nor tinea pedis was specifically addressed.  

As there remains a question about whether a skin condition, 
involving the axillae, or tinea pedis is related to service or to 
a service-connected disability, further development under the 
duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA skin 
examination to determine: 








a).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that a skin condition of the 
axillae, if found, or tinea pedis or both 
are related to service-connected tinea 
versicolor, which was shown in service, or 
service-connected tinea cruris, which was 
identified as neurodermatitis and eczema 
in service; alternatively,  

b).  If neither a skin condition of the 
axillae, if found, nor tinea pedis nor 
both are related to service-connected 
tinea versicolor or to service-connected 
tinea cruris, do the service-connected 
disabiities aggravate a skin condition of 
the axillae, if found, or tinea pedis.

In this context, the term "aggravation" 
means a permanent increase in a skin 
condition of the axillae, if found, or 
tinea pedis, an irreversible worsening of 
the condition beyond the natural clinical 
course and character of the condition due 
to the service-connected disabilities as 
contrasted to a temporary worsening of 
symptoms. 

If, however, after a review of the record, 
an opinion on aggravation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
aggravation cannot be determined because 
such an opinion is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge.

The claims folder should be made available 
to the examiner for review.

4.  After the above development is 
completed, adjudicate the claim of service 
connection for a skin disease, a skin 
condition of the axillae and tinea pedis, 
including service connection by 
aggravation due to a service-connected 
disability.  If any benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


